Citation Nr: 0718137	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a left foot injury with a history of 
osteoporosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1978 
to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision, in part, 
denied an increased rating for the veteran's service-
connected left foot disability.  Subsequently, the veteran 
has moved to the jurisdiction of the St. Petersburg, Florida 
RO.

In December 2004, a hearing was held before the undersigned 
Acting Veterans Law Judge who is making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in February 2005, 
when it was remanded for additional development.  As a result 
of that development, a September 2006 rating decision granted 
service connection for several disabilities.  That rating 
decision also assigned a total rating for compensation based 
on individual unemployability (TDIU).  Accordingly, the only 
issue remaining on appeal is entitlement to an increased 
disability rating for the veteran's service-connected left 
foot disability.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

The veteran's service-connected residuals of a left foot 
injury with a history of osteoporosis, is manifested by:  
decreased muscle strength of 3/5; two small, well-healed, 
non-tender scars from recurrent neuroma excisions; normal 
range of motion of the left foot with tenderness on range of 
motion.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for residuals of the residuals of a left foot 
injury with a history of osteoporosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 4.45, 4.55, 
4.56, 4.68, 4.71a, Diagnostic Codes 5013, 5165, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated April 
2001, May 2003, and April 2006 satisfied the duty to notify 
provisions.  The veteran's service medical records and VA 
records have been obtained and he has been accorded a recent 
Compensation and Pension examination for disability 
evaluation purposes.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; VA 
medical treatment records; and, examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the 
veteran's claim for an increased disability rating for his 
service-connected left foot disability.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's claim for an increased disability rating was 
received in March 2001.  The veteran's service-connected left 
foot disorder has been rated at a 20 percent disability 
rating effective since August 1998.

Review of the veteran's medical history reveals that the 
veteran incurred an injury to his left foot when machine gun 
fell on it during service.  He required hospitalization for 
treatment of his complaints of foot pain during service, and 
he was diagnosed with causalgia or reflex sympathetic 
dystrophy.  X-ray examination during service also revealed 
osteoporosis of the left foot which a VA physician indicated 
in May 2002 could result from disuse from decreased 
weightbearing, or as a symptom of the diagnosed disorders.  

Subsequent to service, the veteran had continuing complaints 
of left foot pain.  Surgical excision of recurrent neuromas 
was conducted in 1990, 1998, and 2000; the veteran was 
assigned temporary total disability ratings for these 
surgical procedures.  The Board also notes that despite the 
veteran's continuing recurrent left foot neuromas, and 
complaints of left foot pain, that he was employed as a mail 
handler for the U.S. Postal Service for over 20 years.  

In April 2000 and May 2002, VA examinations of the veteran's 
feet were conducted.  These two examinations revealed very 
similar findings.  The veteran had complaints of chronic pain 
and tenderness of the left foot.  The April 2000 examination 
revealed essentially normal findings on physical examination 
with the exception of tenderness and the presence of a 
Morton's neuroma.  The examining physician attributed the 
veteran's complaints of left foot pain to recurrent neuromas 
which required excision.  The 2002 examination revealed 
similar findings with an assessment of left foot Morton's 
neuroma with multiple excisions and chronic pain. 

In June 2005, the most recent VA examination of the veteran 
was conducted.  The examining physician fully reviewed the 
veteran's medical history and the medical evidence of record.  
Physical examination of the left foot revealed decreased 
muscle strength of 3/5.  The small, well-healed, non-tender 
scars from recurrent neuroma excisions were also noted.  
Range of motion testing of the left foot revealed essentially 
normal ranges of motion, but with tenderness.  The diagnosis 
was chronic pain syndrome, reflex sympathetic dystrophy.  

The veteran's service-connected left foot disability was 
initially rated for osteoporosis since this was identified on 
x-ray examination during service.  Osteoporosis is rated 
under Diagnostic Code 5013 which provides that it is to be 
rated on limitation of motion of the affect parts as 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5013 (2006).  
Accordingly, the veteran's left foot disability has been 
rated at a 20 percent disability rating under Diagnostic Code 
5284 for other foot injuries  A 20 percent disability rating 
contemplates a moderately severe disability.  A 30 percent 
disability rating, the highest disability rating assigned 
under this Diagnostic Code contemplates a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006). 

The preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 20 percent for his 
service-connected left foot disability.  The veteran suffered 
a left foot injury during service.  The medical evidence 
reveals that as a result of this he developed recurrent 
neuromas of the left foot, which were excised and he was 
granted temporary total ratings for these surgical 
procedures.  The veteran's remaining symptoms is chronic 
pain.  The symptoms manifested by the veteran are those of a 
moderately severe injury to the left foot.  Accordingly, a 
disability rating in excess of 20 percent must be denied.   
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of a 20 percent disability rating for his left 
foot disability The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).  This has been accomplished in the 
present case.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board additionally observes that the assignment of a 
disability rating in excess of 20 percent for the left foot 
disability would violate the "amputation rule" which 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed. See 38 
C.F.R. § 4.68 (2006).  Amputation of the leg below the level 
of the knee, permitting a prosthesis, warrants a 40 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5165 (2006).  In a September 2006 rating decision, service 
connection for reflex sympathetic dystrophy of the left leg 
and foot was granted and 20 percent disability rating was 
assigned pursuant to Diagnostic Code 8702.  The veteran's 20 
percent disability rating for his left foot disability and 
the 20 percent disability rating for combine for a 40 percent 
disability rating.  38 C.F.R. § 4.25, Table I.  The 40 
percent disability rating is the maximum total rating 
assignable for the veteran's disabilities of the left lower 
extremity below the knee.  38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5165 (2006).  Therefore the veteran's claim 
for an increased rating must also be denied.  The Court has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
rating in excess of 20 percent for the left foot disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

A disability rating in excess of 20 percent for the residuals 
of a left foot injury with a history of osteoporosis is 
denied.  


____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


